Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
   )    No. 08-06-00052-CV
)
IN THE MATTER OF:  G.Q., A JUVENILE     )                             Appeal from
)
)      65th District Court
)
) of El Paso County, Texas
)
)          (TC# 05,00597)

MEMORANDUM OPINION

            G.Q., a juvenile, has filed a written request to withdraw his notice of appeal because he no
longer desires to pursue an appeal.  The request is signed by both G.Q. and his attorney.  We grant
the request and dismiss the appeal.  See Tex.R.App.P. 42.1(a)(1), 42.2(a).

August 29, 2006                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.